DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 12 August 2022 is acknowledged.  The traversal is on the grounds that a serious burden would not result from a full search of all the claims.  This is not persuasive because the inventions have acquired a separate status in the art as was shown by their different classification (i.e. Group I in E04B 2/723, Group II in C04B 24/10, and Group III is B28B 11/14).  That the inventions have acquired a separate status in the art constitutes a prima facie showing of a serious burden on the examiner and the applicant has not provided any evidence refuting this.  See MPEP § 803.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12 August 2022.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
While it is noted that the presence of a trademark or trade name in a claim is not, per se, improper (see MPEP 2173.05(u)), claims 5, 6, 9, and 11 are objected to because they appear to contain trademarks (Viscograph®-E and Brookfield®) that are not designated with their proper symbols.

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tagge et al. (US 2005/0126437).
	Tagge et al. is directed to a composite comprising a calcium sulfate inorganic phase and a substituted starch containing organic phase for use as building material (paragraph 0006).  Addition of the starch increases the nail pull resistance of the resulting wallboard core by at least 10% (paragraph 0015).  The substituted starch is insoluble in cold water (paragraph 0022), indicating that the starch is uncooked (e.g. see paragraph 0031 on page 8 of the instant specification).  The starch is preferably a potato or corn starch (paragraph 0021).  The addition of the starch allows for a reduced weight of the composite without sacrificing strength (paragraph 0007).  In the embodiments of the first examples, the composite was formed by pouring the slurry comprising stucco, water, and the starch into a paper envelope (paragraphs 0047-0071); one of ordinary skill in the art would expect the resulting structure to comprise a core formed from the slurry between paper cover sheets.  The starches may be acid-thinned, i.e. acid modified, to obtain the proper viscosity (paragraph 0021).  The data presented in Tagge et al. illustrates that starch viscosity is a results effective variable affecting the strength of the composite with peak performance coming at an intermediate viscosity (paragraphs 0025-0029).
	Tagge et al. do not report the viscosity of their starch measured by the HWVA method as set forth in instant claim 1, at 15% solids using a Viscograph®-E instrument according to the protocol as set forth in instant claims 6 and 11, or at 10% solids measured by a Brookfield® viscometer at 25 oC as set forth in instant claims 5, 9, and 11.  However, Tagge et al. do teach that the viscosity of their starch is selected based on its effect on board strength with an "intermediate viscosity" shown to provide peak performance.  Likewise, the viscosity range recited in the instant application is also chosen to enhance the strength of the resulting product and is also described as being "mid-range" (e.g. see paragraph 0026 on page 6 of the instant specification).  Therefore, one of ordinary skill in the art would expect the starch of Tagge et al. to inherently possess a viscosity similar enough to fall within the ranges recited in instant claims 1, 3, 5, 6, 9, 11, and 12.  Alternatively, it would have required no more than routine experimentation and ordinary ability to optimize the viscosity of the uncooked starch of Tagge et al. for improving the strength of the resulting board since Tagge et al. teach that viscosity is a results effective variable affecting the strength of the resulting board and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).
	Regarding the limitation in claim 2 directed to the bulk density of the starch, because Tagge et al. employ an uncooked starch having intermediate viscosity one of ordinary skill in the art would expect it to inherently meet this limitation since uncooked starches of mid-range viscosity are heavier and exhibit a higher bulk density than pregelatinized starches (e.g. see paragraph 0033 bridging pages 8 and 9 of the instant specification).
	Regarding the limitation in claim 12 directed to board density, one of ordinary skill in the art would expect the composite of Tagge et al. to inherently meet this limitation since one of the advantages of adding their starch is to reduce the weight of the composite (paragraph 0007).  Alternatively, it would have required no more than routine experimentation and ordinary ability to minimize weight of the composite through the use of their uncooked, intermediate viscosity starch since this is an explicitly stated goal of their invention.
	Regarding the limitation in claim 10 directed to nail pull resistance, one of ordinary skill in the art would expect the board of Tagge et al. to inherently fall within the recited range since it appears that Tagge et al. is using the same starch as the instant application for the explicit purpose of improving nail pull resistance.  Alternatively, it would have required no more than routine experimentation and ordinary ability to optimize the viscosity of the uncooked starch of Tagge et al. for the purpose of maximizing the nail pull resistance of the resulting board since Tagge et al. teach that viscosity is a results effective variable affecting the nail pull resistance of the resulting board and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Claim Rejections - 35 USC § 103
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tagge et al. (US 2005/0126437) in view of Sang et al. (US 2014/0113128).
	Tagge et al. teach all the limitations of claims 7 and 8, as outlined above, except for the addition of a dispersant and a polyphosphate to the composite.  However, Tagge et al. do teach that other additive may be incorporated into the composite to improve performance (paragraph 0044).
	Sang et al. is directed to a panel for building construction comprising a gypsum core between two cover sheets (paragraph 0002).  Sang et al. teach that a dispersant may be added to slurry forming the core to enhance its fluidity (paragraph 0044).  Sang et al. further teach that a polyphosphate, such as sodium trimetaphosphate, may be added to enhance properties such as green strength, resistance to permanent deformation, and dimensional stability (paragraphs 0048-0049).
	It would have been obvious to one of ordinary skill in the art to add a dispersant and/or a sodium trimetaphosphate to the slurry forming the composite of Tagge et al. to enhance its fluidity and/or properties such as green strength, resistance to permanent deformation, and dimensional stability.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,919,808 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it appears from the test results provided in the instant specification that uncooked starches having peak and/or cold water viscosities that meets the limitations of claims 1 and 11 of U.S. Patent No. 10,919,808 inherently possess hot water viscosities that meet the limitation of instant claim 1 (see Tables 1, 2, 10, and 11 in the instant specification).

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,919,808 B2 in view of Tagge et al. (US 2005/0126437).
	Claims 1 and 11 of copending Application No. 15/934,088 recite all the limitations of claim 2, as outlined above, except for specifying the source of the starch.
	Tagge et al. is directed to a composite formed from a slurry comprising stucco and an uncooked starch for use as building material as outlined in paragraph 9 above.  The starch is preferably a potato or corn starch (paragraph 0021).
	It would have been obvious to one of ordinary skill in the art to use a potato or corn starch as the starch in claims 1 and 11 of U.S. Patent No. 10,919,808 B2 since the courts have held the selection of a known material (e.g. potato or corn starch) based on its suitability for its intended use (e.g. starch in a stucco slurry for forming building materials) supported a prima facie obviousness determination.  See MPEP 2144.07.

Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,008,257 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions of instant claims 1-12 represent a genus of which the inventions described by claims 1-12 of U.S. Patent No. 11,008,257 B2 are species, since the claims of U.S. Patent No. 11,008,257 B2 require the starch to be non-substituted while the instant claims are open to starch that is substituted or non-substituted.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787